DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2020 has been entered.

Claim Status
Claims 1, 3 – 10, and 14 – 20 are pending.  Claims 1 and 10 were amended.  Claims 2, 11, and 13 were cancelled. 
	
	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2016/0059734 (hereinafter 'Suzuki') in view of Hitaira et al., JP 2015206686 (hereinafter 'Hitaira') in view of Morinaga et al., US 2003/0075156 (hereinafter 'Morinaga').

Regarding claim 1: Suzuki teaches a method for controlling a fuel cell vehicle including: 
a fuel cell which generates power through an electrochemical reaction between fuel gas and oxidant gas ([0021]: fuel cell 22 generates power through an electrochemical reaction with the oxidant gas and the fuel gas); 
a fuel storage chamber which stores the fuel gas ([0023]: hydrogen tank 20 stores high-pressure hydrogen); 
a filling lid box ([0024]: fill lid box 32) which includes, inside thereof, a gas filling port for filling the fuel storage chamber with the fuel gas from an outside of the vehicle ([0024]: For filling of a fuel gas in the hydrogen tank 20 from outside the fuel cell vehicle 10, a fill plug 36 is connected to the gas fill port 34), and a lid member which is capable of opening and closing the gas filling port toward the outside of the vehicle ([0025]: openable lid member 38), where Examiner interpret the lid opens toward the outside such that the filling hose can connect to the gas filling port; 
[0024]: hydrogen sensor (fuel gas detector) 42 is disposed on a top board 32a in the fill lid box 3) and detects a leakage of the fuel gas ([0025]: hydrogen sensor 42 detects a fuel gas leakage); and
a controller ([0025]: a communication controller (a communication fill ECU)) which receives a detection signal from the fuel gas detection unit ([0025]: hydrogen sensor 42 detects a fuel gas leakage and selectively transmits a detection signal regarding the leakage to a communication controller), the method comprising the steps of: 
	notifying a user ([0036]: users can visually perceive a cancellation of fuel gas filling easily and reliably) if the fuel gas detection unit detects the leakage of the fuel gas while the fuel cell is generating power or while the controller is in operation ([0035]: When the hydrogen sensor 42 detects a fuel gas leakage in the filling monitoring mode, the hydrogen sensor 42 transmits a detection signal regarding the leakage to the communication controller).

Suzuki is silent with respect to the method comprising the steps of:
while the fuel cell is generating power and/or while the controller is in operation, notifying a user of the leakage when:
	the fuel gas detection unit detects the leakage of the fuel gas; and 
	the controller determines the fuel storage chamber is not being filled with the fuel gas from the outside of the vehicle; and

	the fuel gas detection unit detects the leakage of the fuel gas when the controller determines the fuel storage chamber is being filled with the fuel gas from the outside of the vehicle, wherein
when the user is not notified of the leakage, further determining whether an ignition of the fuel cell vehicle is on or off, and:
	when the fuel gas detection unit detects the leakage of the fuel gas and the ignition is on. then a warning is given to the user; and
	when the fuel gas detection unit detects the leakage of the fuel gas and the ignition is off, then power generation of the fuel cell is stopped without notifying the user of the determination of the ignition.

Hitaira teaches
while the fuel cell is generating power and/or while the controller is in operation ([0018]: at a stage where power is supplied to the detection device 10 and the operation of the ECU is started), notifying a user of the leakage when:
	the fuel gas detection unit detects the leakage of the fuel gas ([0015]: When the variation Δ P of the gas pressure in the tank 20 falls below a predetermined leak determination threshold Δ PL, the leak determination unit 11 outputs a signal (leak detection signal) for notifying the occurrence of gas leakage); and 
[0021]: if the variation amount Δ P is less than or equal to the filling determination threshold value Δ Pi (Step S 04 : NO), the filling determination unit 12 ends the process without outputting the filling detection signal); and
while the fuel cell is generating power and/or while the controller is in operation ([0018]: at a stage where power is supplied to the detection device 10 and the operation of the ECU is started), not notifying the user of the leakage and stopping power generation ([0025]: does not cause a notification (leak detection signal) of the occurrence of gas leakage) when:
	the fuel gas detection unit detects the leakage of the fuel gas when the controller determines the fuel storage chamber is being filled with the fuel gas from the outside of the vehicle ([0023]: when there is an input of the filling detection signal from the filling determination unit 12 in Step S 05 (FIG. 4a) (Step S 14 : YES), the process is ended without performing a special process); and 
when the fuel gas detection unit detects the leakage of the fuel gas, then power generation of the fuel cell is stopped ([0015]: As soon as the leak detection signal is output to a predetermined safety device, a safety operation such as interruption of gas flow is performed).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira to “to [0034])”, as known in the art. 

Morinaga teaches
when the user is not notified of the leakage, further determining whether an ignition of the fuel cell vehicle is on or off ([0037]: If immediately after the IG switch 23 is turned to OFF, the routine proceeds to Step 102, where it is determined whether conditions necessary for executing the leak check have been established), and:
	when the fuel gas detection unit detects the leakage of the fuel gas and the ignition is on, then a warning is given to the user ([0079]: at Step 516, the warning lamp 27 is lit to give a warning to the driver); and
	when the fuel gas detection unit detects the leakage of the fuel gas and the ignition is off, then power generation of the fuel cell is stopped without notifying the user of the determination of the ignition ([0054]: At Step 304, the main relay 22 is released (OFF) even if the leak check is underway, to interrupt power supply to the ECU 21, canister valve 14, etc.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira in view of Morinaga to control the operation of a warning light and the operational status of the fuel cell, as each is has a finite number of identified, predictable solutions, and it would have been obvious to try the countable number of variations.

Regarding claim 3: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 1, as discussed above, wherein
the fuel gas detection unit performs processing of detecting the leakage of the fuel gas when filling of the fuel storage chamber with the fuel gas from the outside of the vehicle is completed (Suzuki: [0025]: if the lid member 38 is closed, the detection signal is transmitted to the vehicle controller).

Regarding claim 5: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 1, as discussed above, wherein
determination as to whether or not the fuel storage chamber is being filled with the fuel gas from the outside of the vehicle is made based on a status of a lid sensor which detects the opening and closing of the lid member (Suzuki: [0025]: if the lid member 38 is open, the detection signal is transmitted to the communication controller, whereas if the lid member 38 is closed, the detection signal is transmitted to the vehicle controller).

Regarding claim 8: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 1, as discussed above.
Suzuki is silent with respect to wherein 
determination as to whether or not the fuel storage chamber is being filled with the fuel gas from the outside of the vehicle is made based on a detection value of a pressure sensor which detects a fuel gas pressure inside the fuel storage chamber.

Hitaira teaches 
determination as to whether or not the fuel storage chamber is being filled with the fuel gas from the outside of the vehicle is made based on a detection value of a pressure sensor which detects a fuel gas pressure inside the fuel storage chamber ([0015]: when the change amount Δ P of the gas pressure in the tank 20 exceeds the predetermined filling determination threshold value Δ Pi, a signal (a filling detection signal) for notifying that the gas is being filled into the tank 20 is output.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira to “to suppress occurrence of erroneous detection of gas leakage during filling of a gas fuel ([0034])”, as known in the art. 

Regarding claim 10: Suzuki teaches a method for controlling a fuel cell vehicle including a fuel cell to generate electric power via an electrochemical reaction between fuel gas and oxidant gas, the method comprising:
determining whether the fuel cell vehicle is in a fuel supply state ([0035]: When the hydrogen sensor 42 detects a fuel gas leakage in the filling monitoring mode) in which the fuel gas is supplied from an outside of the fuel cell vehicle into a fuel storage chamber via a filling lid box of the fuel cell vehicle ([0033]: For fuel gas filling in the hydrogen tank 20, the lid member 38 is opened in the hydrogen supply station, as illustrated in FIG. 3.  … a fuel gas is fed to the gas fill port 34 at a desired flow rate adjusted in accordance with a control signal transmitted from a communication fill infrared transmitter 44. Thus, a fuel gas fills the hydrogen tank 20 through the hydrogen fill pipe 30, the fluid device 26, and the hydrogen flow port 24.). 

Suzuki is silent with respect to 
determining that the fuel gas does not leak even if a fuel gas detector provided in the filling lid box detects the fuel gas when the fuel cell vehicle is in the fuel supply state; and
notifying a user of fuel gas leakage when the fuel gas detector detects the fuel gas when the fuel cell vehicle is not in the fuel supply state; and
prohibiting notifying the user of the fuel gas leakage when it is determined that the fuel cell vehicle is in the fuel supply state even if the fuel gas detector detects the fuel gas, and further causing the fuel cell to stop generating power, wherein
when prohibiting notifying the user of the fuel gas leakage, further determining whether an ignition of the fuel cell vehicle is on or off, and:
	when the fuel gas detector detects the fuel gas and the ignition is on. then a warning is given to the user; and
	when the fuel gas detector detects the fuel gas and the ignition is off, then power generation of the fuel cell is stopped without notifying the user of the determination of the ignition.


determining that the fuel gas does not leak even if a fuel gas detector provided in the filling lid box detects the fuel gas when the fuel cell vehicle is in the fuel supply state ([0023]: when there is an input of the filling detection signal from the filling determination unit 12 in Step S 05 (FIG. 4 a) (Step S 14 : YES), the process is ended without performing a special process), where the Examiner interprets the lack of a “special process” as equivalent to determining that the fuel gas does not leak; and
notifying a user of fuel gas leakage gas ([0015]: When the variation Δ P of the gas pressure in the tank 20 falls below a predetermined leak determination threshold Δ PL, the leak determination unit 11 outputs a signal (leak detection signal) for notifying the occurrence of gas leakage) when the fuel gas detector detects the fuel gas when the fuel cell vehicle is not in the fuel supply state ([0021]: if the variation amount Δ P is less than or equal to the filling determination threshold value Δ Pi (Step S 04 : NO), the filling determination unit 12 ends the process without outputting the filling detection signal); and
prohibiting notifying the user of the fuel gas leakage when it is determined that the fuel cell vehicle is in the fuel supply state even if the fuel gas detector detects the fuel gas ([0025]: does not cause a notification (leak detection signal) of the occurrence of gas leakage), and further causing the fuel cell to stop generating power ([0015]: As soon as the leak detection signal is output to a predetermined safety device, a safety operation such as interruption of gas flow is performed).

[0034])”, as known in the art. 

Morinaga teaches
when prohibiting notifying the user of the fuel gas leakage, further determining whether an ignition of the fuel cell vehicle is on or off ([0037]: If immediately after the IG switch 23 is turned to OFF, the routine proceeds to Step 102, where it is determined whether conditions necessary for executing the leak check have been established), and:
	when the fuel gas detector detects the fuel gas and the ignition is on, then a warning is given to the user ([0079]: at Step 516, the warning lamp 27 is lit to give a warning to the driver); and
	when the fuel gas detector detects the fuel gas and the ignition is off, then power generation of the fuel cell is stopped without notifying the user of the determination of the ignition ([0054]: At Step 304, the main relay 22 is released (OFF) even if the leak check is underway, to interrupt power supply to the ECU 21, canister valve 14, etc.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira in view of Morinaga to control the operation of a warning light and the operational status of the fuel 

Regarding claim 14: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 10, as discussed above, wherein
the fuel gas detector performs processing of detecting the fuel gas when filling of the fuel storage chamber with the fuel gas from the outside is completed (Suzuki: [0025]: if the lid member 38 is closed, the detection signal is transmitted to the vehicle controller).

Regarding claim 16: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 10, as discussed above, wherein
the filling lid box includes a gas filling port through which the fuel gas is supplied from the outside into the fuel storage chamber and a lid for the gas filling port (Suzuki: [0024]: For filling of a fuel gas in the hydrogen tank 20 from outside the fuel cell vehicle 10, a fill plug 36 is connected to the gas fill port 34), and 
determination as to whether the fuel cell vehicle is in the fuel supply state is made based on a status of a lid sensor which detects opening and closing of the lid (Suzuki: [0025]: if the lid member 38 is closed, the detection signal is transmitted to the vehicle controller).

Regarding claim 19: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 10, as discussed above.

determination as to whether the fuel cell vehicle is in the fuel supply state is made based on a detection value of a pressure sensor which detects a fuel gas pressure inside the fuel storage chamber.

Hitaira teaches 
determination as to whether the fuel cell vehicle is in the fuel supply state is made based on a detection value of a pressure sensor which detects a fuel gas pressure inside the fuel storage chamber ([0015]: when the change amount Δ P of the gas pressure in the tank 20 exceeds the predetermined filling determination threshold value Δ Pi, a signal (a filling detection signal) for notifying that the gas is being filled into the tank 20 is output.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira to “to suppress occurrence of erroneous detection of gas leakage during filling of a gas fuel ([0034])”, as known in the art. 


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hitaira in view of Morinaga in view of Wake, US 2014/0295305 (hereinafter 'Wake').

claim 4: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 1, as discussed above.
Suzuki in view of Hitaira in view of Morinaga is silent with respect to wherein
a stoppage operation for the fuel cell is performed when filling of the fuel storage chamber with the fuel gas from the outside of the vehicle is completed, the stoppage operation including:
	blocking cathode flow passages and anode flow passages of the fuel cell stack; and
		using the fuel cell to charge a battery to reach a predetermined state of charge.

Wake teaches 
a stoppage operation for the fuel cell is performed when filling of the fuel storage chamber with the fuel gas the outside is completed ([0135]: in a case of assuming abort processing having been started during filling, it is possible for this abort processing to reliably complete and enter the vehicle stop state), the stoppage operation including:
blocking cathode flow passages and anode flow passages of the fuel cell stack ([0070]: EGR stop processing closes the main stop valve, after the oxygen concentration inside of the oxygen circulation flow channel has declined to a predetermined concentration); and
[0070]: electric power generation current produced from the stack while executing this EGR discharge processing is supplied to the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira in view of Morinaga in view of Wake to allow for a controlled shutdown of the fuel cell system, as known in the art.

Regarding claim 15: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 10, as discussed above.
Suzuki in view of Hitaira in view of Morinaga is silent with respect to wherein
a stoppage operation for the fuel cell is performed when filling of the fuel storage chamber with the fuel gas from the outside is completed, the stoppage operation including:
	blocking cathode flow passages and anode flow passages of the fuel cell stack; and
	using the fuel cell to charge a battery to reach a predetermined state of charge.

Wake teaches 
a stoppage operation for the fuel cell is performed when filling of the fuel storage chamber with the fuel gas the outside is completed ([0135]: in a case of assuming abort processing having been started during filling, it is possible for this abort processing to reliably complete and enter the vehicle stop state), the stoppage operation including:
blocking cathode flow passages and anode flow passages of the fuel cell stack ([0070]: EGR stop processing closes the main stop valve, after the oxygen concentration inside of the oxygen circulation flow channel has declined to a predetermined concentration); and
using the fuel cell to charge a battery to reach a predetermined state of charge ([0070]: electric power generation current produced from the stack while executing this EGR discharge processing is supplied to the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira in view of Morinaga in view of Wake to allow for a controlled shutdown of the fuel cell system, as known in the art.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hitaira in view of Morinaga in view of Yokota, US 2004/0107048 (hereinafter 'Yokota').

Regarding claim 6: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 1, as discussed above.

acquiring position coordinates of the fuel cell vehicle, wherein
determination as to whether or not the fuel storage chamber is being filled with the fuel gas from the outside of the vehicle is made based on whether or not the position coordinates of the fuel cell vehicle are determined to have moved to a predetermined position.

Yokota teaches 
acquiring position coordinates of the fuel cell vehicle ([0029]: a position measuring device 43 for measuring the present vehicle position. The position measuring device 43 has a vehicle speed sensor for detecting a moving distance based on speed pulses, a gyroscope for detecting a moving direction, a microprocessor for calculating a position and direction, a GPS receiver, etc.), wherein
determination as to whether or not the fuel storage chamber is being filled with the fuel gas from the outside of the vehicle is made based on whether or not the position coordinates of the fuel cell vehicle are determined to have moved to a predetermined position. ([0038]: Such secondary conditions or parameters include … destination type (for example, at gas stations and rest areas …)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira in view of Morinaga in view of Yokota to allow the system to disable the leakage detection system 

Regarding claim 17: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 10, as discussed above.
Suzuki in view of Hitaira in view of Morinaga is silent with respect to further comprising:
acquiring position coordinates of the fuel cell vehicle, wherein
determination as to whether the fuel cell vehicle is in the fuel supply state is made based on whether or not the position coordinates of the fuel cell vehicle are determined to have moved to a predetermined position.

Yokota teaches 
acquiring position coordinates of the fuel cell vehicle ([0029]: a position measuring device 43 for measuring the present vehicle position. The position measuring device 43 has a vehicle speed sensor for detecting a moving distance based on speed pulses, a gyroscope for detecting a moving direction, a microprocessor for calculating a position and direction, a GPS receiver, etc.), wherein
determination as to whether or not the fuel storage chamber is being filled with the fuel gas from the outside of the vehicle is made based on whether or not the position coordinates of the fuel cell vehicle are determined to have moved to a predetermined position. ([0038]: Such secondary conditions or parameters include … destination type (for example, at gas stations and rest areas …)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira in view of Morinaga in view of Yokota to allow the system to disable the leakage detection system to avoid false alarms when the vehicle is known to be at a gas station, where the presence of fumes unrelated to the fuel storage tank could be present.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hitaira in view of Morinaga in view of Asano et al., US 2014/0116524 (hereinafter 'Asano').

Regarding claim 7: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 1, as discussed above, wherein
determination as to whether or not the fuel storage chamber is being filled with the fuel gas from the outside of the vehicle is made based on a status the lid member (Suzuki: [0025]: if the lid member 38 is open, the detection signal is transmitted to the communication controller, whereas if the lid member 38 is closed, the detection signal is transmitted to the vehicle controller).

Suzuki in view of Hitaira in view of Morinaga is silent with respect to wherein
a lid switch which is manipulated to open and close the lid member.


a lid switch which is manipulated to open and close the lid member ([0037]: when a lid switch 14 is depressed to fill the tank with hydrogen, the fuel lid 4 rotates to the open position (unlocked, a supplying state of the fluid supply system) in accordance with the instruction from the ECU 13.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira in view of Morinaga in view of Asano to incorporate a user control to open and close the lid member as required, as known in the art. 

Regarding claim 18: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 10, as discussed above, wherein
the filling lid box includes a gas filling port through which the fuel gas is supplied from the outside into the fuel storage chamber (Suzuki: [0024]: For filling of a fuel gas in the hydrogen tank 20 from outside the fuel cell vehicle 10, a fill plug 36 is connected to the gas fill port 34), and a lid for the gas filling port (Suzuki: [0025]: openable lid member 38), and 
determination as to whether the fuel cell vehicle is in the fuel supply state is made based on a status of a lid (Suzuki: [0025]: if the lid member 38 is open, the detection signal is transmitted to the communication controller, whereas if the lid member 38 is closed, the detection signal is transmitted to the vehicle controller


a lid switch which is manipulated to open and close the lid.

Asano teaches 
a lid switch which is manipulated to open and close the lid member ([0037]: when a lid switch 14 is depressed to fill the tank with hydrogen, the fuel lid 4 rotates to the open position (unlocked, a supplying state of the fluid supply system) in accordance with the instruction from the ECU 13.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira in view of Morinaga in view of Asano to incorporate a user control to open and close the lid member as required, as known in the art. 


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hitaira in view of Morinaga in view of Handa et al., US 2014/0272671 (hereinafter 'Handa').

Regarding claim 9: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 1, as discussed above.
Suzuki in view of Hitaira in view of Morinaga is silent with respect to wherein


Handa teaches 
the controller does not record abnormal information if the fuel gas detection unit detects the leakage of the fuel gas when the controller determines the fuel storage chamber is being filled with the fuel gas from the outside of the vehicle ([0066 Fig 3]: the abort signal generator 54 judges that a failure has not occurred (step S4: NO), and in step S4R, the information processor 52 resets a failure flag Fa), where the Examiner notes that in the failure case, step 4A leads to recording data in step 4B, but the success case does not record data.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira in view of Morinaga in view of Handa to save only the small amount of data needed to identify failures, as “In the case that the controller records at least one of the data and the drive signal in the recording unit only if the controller detects a filling failure, the storage unit (memory) of the recording unit can have a small storage capacity ([0017])”, as known in the art. 

Regarding claim 20: Suzuki in view of Hitaira in view of Morinaga teaches the method according to Claim 10, as discussed above, wherein
Suzuki: [0025]: a communication controller (a communication fill ECU)).

Suzuki in view of Hitaira in view of Morinaga is silent with respect to wherein
the controller does not record abnormal information even if the fuel gas detector detects the fuel gas when the fuel cell vehicle is in the fuel supply state.

Handa teaches 
the controller does not record abnormal information even if the fuel gas detector detects the fuel gas when the fuel cell vehicle is in the fuel supply state ([0066 Fig 3]: the abort signal generator 54 judges that a failure has not occurred (step S4: NO), and in step S4R, the information processor 52 resets a failure flag Fa), where the Examiner notes that in the failure case, step 4A leads to recording data in step 4B, but the success case does not record data.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Suzuki in view of Hitaira in view of Morinaga in view of Handa to save only the small amount of data needed to identify failures, as “In the case that the controller records at least one of the data and the drive signal in the recording unit only if the controller detects a filling failure, the storage unit (memory) of the recording unit can have a small storage capacity ([0017])”, as known in the art. 

Response to Arguments
35 U.S.C. §103
Applicant’s arguments with respect to claims 1, 3 – 10, and 14 – 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Examiner, Art Unit 2862